DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 December 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 07 December 2021, the status of the claims is as follows:
Claims 1-6 are currently amended.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 6-7, filed 07 December 2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, pp. 6-7, the following:
Claims 1-6 stand rejected under 35 U.S.C. §101 as being an abstract idea directed to a “selection system,” “selection method,” etc. Claim 1, as amended, is directed to:
1. 	A system comprising:

a processor configured to:
calculate a brain activity value representing a degree of a brain activity state of the user when making the user perform the predetermined check content, based on the detection value to be stored in the storage and
change, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content calculated by the processor, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers.
Therefore, claim 1 has been amended to remove the word “selection” from the preamble. In addition, claim 1 has been amended to recite “change, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content calculated by the processor, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers.” 
Therefore, the claims are no longer directed to merely a selection process. Claims 5 and 6 have been similarly amended. Therefore, the claims are not directed to an abstract idea. Further, even it an abstract idea is included in the claims, the claims are at least directed to a practical application of any such abstract idea and include additional elements that overcome any potential rejection under this section.

However, respectfully, these arguments are not persuasive.  
Merely removing the term “selection” from the preamble does not make the claim(s) patent eligible under 35 U.S.C. 101, the Patent Subject Matter Eligibility Guidance in MPEP 2106.03, 2106.04, and 2106.05, and 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019.  The claim(s) remains 
calculating a brain activity value representing a degree of a brain activity state of a user when making the user perform a predetermined check content, based on a detection value given by detecting a bloodflow rate of a head region of the user and associated with both an identifier of a predetermined check content to be performed by the user when detecting the detection value an identifier of the user; and
change, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content…, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers.

These limitations constitute a mental process.  
Furthermore, the additional limitations of the claim(s), which are outside the scope of the abstract idea, do not constitute integration of the mental process into a practical application as Applicant contends.  The additional limitations of “store a detection value given by detecting a blood flow rate of a head region of a user, an identifier of a predetermined check content to be performed by the user when detecting the detection value, and an identifier of the user by being associated with each other; ” and “to be stored in the storage” in claim 1, add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  Furthermore, the additional limitations of “a processor configured to:” and “by the processor” in claim 1, “the processor” in claims 2-4, “a printer configured to” in claim 3, “the printer is configured to” in claims 4, and “[a] non-transitory computer readable medium storing a selection program for a making a computer execute:” in claim 6, are mere instructions to implement an abstract idea on a computer, and merely uses a computer as a tool to perform the mental process.
For these reasons, the rejection is maintained.
5.	Applicant’s arguments, see Remarks, pp. 7-10, filed 07 December 2021, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Kang, U.S. Patent Application Publication No. 2015/0010890 A1 (“Kang”), in view of Hasegawa et al., WO 2016/084834 (“Hasegawa”), the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kang, and the rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Kang in view of Hasegawa, and further in view of Prichep et al., U.S. Patent Application Publication No. 2012/0041330 A1 (“Prichep”), have been fully considered, and are persuasive.  The rejections of claims 1-6 have been withdrawn.
Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1-4 are directed to a “system”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  Claim 5 is directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e. a process.  Claim 6 is directed to a “non-transitory computer-readable storage medium storing a program”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 1-6, recite the following mental process:
calculating a brain activity value representing a degree of a brain activity state of a user when making the user perform a predetermined check content, based on a detection value given by detecting a bloodflow rate of a head region of the user and associated with both an identifier of a predetermined check content to be performed by the user when detecting the detection value an identifier of the user; and
change, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content…, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers.

This abstract idea is not integrated into a practical application because the additional limitations of “store a detection value given by detecting a blood flow rate of a head region of a user, an identifier of a predetermined check content to be performed by the user when detecting the detection value, and an identifier of the user by being associated with each other; ” and “to be stored in the storage” in claim 1, add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  
Furthermore, “a processor configured to:” and “by the processor” in claim 1, “the processor” in claims 2-4, “a printer configured to” in claim 3, “the printer is configured to” in claims 4, and “[a] non-transitory computer readable medium storing a selection program for a making a computer execute:” in claim 6, are mere instructions to implement an abstract idea on a computer, and merely uses a computer as a tool to perform the mental process.
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “store a detection value given by detecting a bloodflow rate of a head region of a user, an identifier of a predetermined check content to be performed by the user when detecting the detection value, and an identifier of the user by being associated with each other; ” and “to be stored in the storage” in claim 1.  Such features are conventional and routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The limitations “a processor configured to:” and “by the processor” in claim 1, “the processor” in claims 2-4, “a printer configured to” in claim 3, “the printer is configured to” in claims 4, and “[a] non-transitory computer readable medium storing a selection program for a making a computer execute:” in claim 6, are merely parts of a computer to be used as a tool to perform the mental process, and amounts to computer implementation of the abstract idea.  
The additional limitations of dependent claims 2-4 are merely directed to and further narrow the scope of the mental process or further narrow the scope of the additional limitations that do not integrate the mental process into a practical application or are not significantly more than the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Allowable Subject Matter
8.	Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-6, neither Kang, Hasegawa, Prichep, nor the prior art of record does teaches the system of base claim 1, the method of base claim 5, and the non-transitory computer readable medium of base claim 6, including the following, in combination with all other limitations of the base claim(s):
change, when the brain activity value lowers, a level of a brain training content being performed by the user, based on a percentage of correct answers of the user when making the user perform the predetermined check content calculated by the processor, and maintain, when the brain activity value rises, the level of the brain training content irrespective of the percentage of correct answers.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/14/2022